            Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 1 of 55




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

                                )
WANNA PLAY PRODUCTS INC.        )
   DBA AMAZON STOREFRONT        )
   CALMEROOS                    )
                                )                Civil Action No. 1:20-cv-
              Plaintiff,        )
                                )
v.                              )                JURY TRIAL DEMANDED
                                )
ROBERT EMERY, SNUGGLE PET       )
PRODUCTS, LLC DBA SmartPetLove, )
and DOE 1                       )
                                )
              Defendants.       )


                                     COMPLAINT

       Plaintiff Wanna Play Products Inc. doing business as Amazon Storefront

Calmeroos (‘Plaintiff’ or ‘Calmeroos’), and for its Complaint against Defendants

Robert Emery (‘Defendant Emery’), Snuggle Pet Products, LLC doing business as

SmartPetLove (‘SmartPetLove’), and DOE 1 (‘Defendant DOE 1’)(collectively,

‘Defendants’) alleges as follows:

  I.      NATURE OF THE ACTION

       1. Plaintiff seeks judicial assistance because Defendants have 1) eliminated

Plaintiff’s highest grossing product through fraudulent complaints; 2) trashed


                                             1
         Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 2 of 55




Plaintiff’s listing and seller reviews with untrue statements, and 3) ignored

Plaintiff’s resolution efforts. Defendants’ latest malicious tactics evidences their

calculated willingness to hurt and eliminate honest competitors, such as Plaintiff

Calmeroos.

    2. Defendants compete directly with Calmeroos by selling puppy-comforting

products on Amazon.com.

       A. Without Ownership Rights, Defendants Asserted Unenforceable
          Patents in Their Infringement Claims Against Plaintiff.

    3. Concerning the first issue, Defendants fired off multiple fraudulent

Amazon Patent Infringement Reports (‘Amazon Complaints’) claiming that

Calmeroos infringes unenforceable, expired, and irrelevant US patents that they

do not own.

    4. Worse, thereafter, Defendants’ bald patent assertions omitted key

information, rendering Calmeroos helpless.

    5. Fully knowing the effects of their disruption, Defendants are content in

locking their competition in e-commerce limbo.

       B. Defendants Filed Anticompetitive and Unwarranted Negative
          Reviews Against Plaintiff.

    6. Turning to the second issue, upon information and belief, Defendants have

filed unfair one-star reviews on Amazon causing would be customers to reject


                                           2
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 3 of 55




Calmeroos’ offerings. Defendants attacked both Calmeroos as an Amazon seller

and its accused puppy.

          C. Defendants Received a Permanent Injunction Preventing Calmeroos’
             Sales by Submitting False Claims of Patent Infringement, Entering
             an Inappropriate Negative Review, and Filing False Inauthentic
             Claims .

    7. Finally, despite Calmeroos’ and its counsel’s pre-suit resolution efforts,

which evidences Defendants’ meddling, they and their patent litigation counsel

refuse to withdraw the fraudulent complaints or anticompetitive reviews. As

explained more fully below, Defendants fire and forget complaint tactics have

devastated Plaintiff Calmeroos and inflicted irreparable damages.

    8. This is a cause of action to remedy Defendants’ anti-competitive, tortious,

and fraudulent behavior against Calmeroos on the Amazon.com selling platform.

    9. Defendants’ actions have resulted in Plaintiff’s suspended listings, lost

sales, potential account cancelations, frozen funds, and stranded assets on

Amazon.com.

          D. Defendants Forced Calmeroos to Seek Judicial Intervention.

    10.        Because of Defendants’ abovementioned atrocities, Plaintiff’s causes

of action include declaratory relief that it does not infringe Defendants’ invalid

and unenforceable asserted patents. Additionally, Defendants abhorrent

behavior results in liability for violations of tortious interference with contractual

                                            3
              Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 4 of 55




and business relations; defamation; Georgia Deceptive Trade Practices Act; and

unjust enrichment.

       11.       By filing Amazon Complaints and ignoring any resolution efforts,

Defendants successfully shuttered an entire business without presenting any

evidence, providing any details (such as a relevant patent number Calmeroos’

allegedly infringed), or expending more than five minutes to do so.

       12.       Despite incrementally escalating Calmeroos’ resolution efforts,

Defendants’ many failures have forced Calmeroos to turn to judicial

intervention.

 II.         JURISDICTION AND VENUE

       13.       Calmeroos’ patent invalidity and non-infringement claims for arise

under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and under the patent

laws of the United States, Title 35 of the United States Code. Accordingly, this

Court has jurisdiction over the subject matter of this Complaint under 28 U.S.C.

§§ 1338(a), 1367, and 2201.

       14.       Further, this Court may exercise personal jurisdiction over

Defendants because they have transacted and continue to transact business in

this judicial district and division.

       15.       Further still, this Court has personal jurisdiction over Defendants


                                              4
              Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 5 of 55




because they have knowingly and actively engaged in tortious acts in this

District.

       16.        This Court has supplemental jurisdiction over Plaintiff’s Georgia

state-law claims pursuant to 28 U.S.C. § 1367, in that the state law claims are

integrally-related to the federal claims and arise from a common nucleus of

operative facts, such that the resolution of all claims herein is in the interests of

judicial economy.

       17.        The Court has personal jurisdiction over Defendants pursuant to

Georgia’s Long Arm Statute because Defendants have committed tortious acts

within the state from which the below causes of action arise, and/or have

committed tortious actions outside of Georgia with the intent to cause—and in

fact caused—injury in Georgia and to Georgia, as explained in more detail below.

       18.        Venue is proper in this district and division pursuant to 28 U.S.C. §

1391, 28 U.S.C. § 1400(b).

III.         PARTIES

             A. Plaintiff Wanna Play Products Inc.

       19.        Plaintiff Wanna Play Products Inc. is a Canadian corporation located

at 12 McKall Bay, Winnipeg, Manitoba R3X 1T8. Plaintiff does business as

Amazon Seller Calmeroos. Ms. Crystal McPherson owns and operates Wanna


                                                5
          Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 6 of 55




Play Products Inc. with her husband.

         B. Defendant Robert Emery

   20.        Upon information and belief, Robert Emery is the member-manager

of Snuggle Pet Products LLC. Upon further information and belief, he resides at

796 Marbury Lane, Longboat Key, Florida 34228.

         C. Defendant Snuggle Pet Products LLC

   21.        Upon information and belief, Snuggle Pet Products LLC has a

principal place of business at 41180 Vincenti Court, Novi, Michigan 48375.

Defendant Emery serves as its registered agent. Upon further information and

belief, Snuggle Pet Products LLC operates an Amazon.com account named

SmartPetLove.

         D. Defendant DOE 1

   22.        Upon information and belief, Defendant DOE 1, identified as ‘Real

Puppy Lover,’ submitted false Amazon product and seller reviews. Upon

further information and belief, Defendant DOE 1 is either Defendant Emery, his

family member, or his friend.

   23.        Upon information and belief, Defendant DOE 1 is either the same

Defendant, person, entity, or are working in concert with each other.

   24.        Upon information and belief, Defendant DOE 1 is a person or



                                          6
             Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 7 of 55




business entity of unknown makeup or anonymous individual(s) who conduct

business throughout the world, including within this judicial district through the

operation of Amazon.com storefront(s), Amazon Reviews, Amazon.com buyer

account(s), or e-mail address(es).

      25.       Upon information and belief, Defendant DOE 1 purchased goods

with the intent to cause harm and damage Plaintiff. Upon further information

and belief, Defendant DOE 1 uses anonymous information masking its true

identity, physical address, and other contact information. Upon further

information and belief, Defendant DOE 1 operates in this fashion to protect its

true identity.

      26.       Plaintiff is presently unaware of the true identity of Defendant

DOE 1. Once Plaintiff identifies the entity or individual behind Defendant

DOE 1, Plaintiff will amend this Complaint.

IV.         AMAZON.COM, INC.1

      27.       Amazon.com, Inc. (‘Amazon’) is the world’s largest online retailer.

The Amazon.com platform offers products worldwide. Amazon is available

solely online at https://www.amazon.com/ (last visited Dec. 8, 2019).



   1 Amazon.com   Inc. is the corporation that owns and operates Amazon.com,
which is often abbreviated to Amazon.

                                             7
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 8 of 55




    28.        ‘Amazon provides a platform for third-party sellers (‘Sellers’) and

buyers (‘Buyers’) to negotiate and complete transactions. Amazon is not involved

in the actual transaction between Sellers and Buyers . . . .’2

    29.        Sellers ship goods to various Amazon warehouses across the United

States. At those warehouses, Amazon stores a seller’s inventory and ships goods

out of those warehouses. Only about half of the states have Amazon

warehouses. Georgia is one of those states.3

    30.        To make a purchase, typically, a Buyer searches for a particular item

on Amazon.com or via a mobile application and submits an order.

    31.        Amazon identifies that particular item at one of its many

warehouses. Amazon then fulfills that order by mailing the items to the Buyer.

          A. Selling on Amazon.com Successfully

    32.        Amazon allows Sellers to offer for sale and sell products on the

Amazon.com platform. Amazon requires that Sellers enter into agreements with

it concerning the relationship between it and Sellers, duties and responsibilities



     2

https://www.sec.gov/Archives/edgar/data/1280998/000104746904006416/a21
28948zex-10_19.htm (last visited Dec. 8, 2019).
   3 https://trustfile.avalara.com/resources/amazon-warehouse-
locations/atl6/ (last visited Dec. 8, 2019).

                                            8
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 9 of 55




of the Sellers, and other policies.4

    33.        Amazon allows Sellers to sell identical items under the same

Amazon Standard Identification Number (‘ASIN’).5 The only factor that

separates sellers of products on the same ASIN is the seller’s goodwill. Since

goodwill is the life blood of any Amazon seller, the seller’s success or demise can




     4 See, e.g., Amazon.com’s Participation Agreement available at
https://www.amazon.com/gp/help/customer/display.html/ref=hp_rel_topic?
ie=UTF8&nodeId=1161272 (last visited Dec. 8, 2019); see also Amazon.com’s
Restricted Products available at
https://www.amazon.com/gp/help/customer/display.html?nodeId=20027704
0 (last visited Dec. 8, 2019).
   5 Amazon Standard Identification Numbers (ASINs) are unique

         blocks of 10 letters and/or numbers that identify items. You can
         find the ASIN on the item’s product information page at
         Amazon.com. For books, the ASIN is the same as the ISBN number,
         but for all other products a new ASIN is created when the item is
         uploaded to our catalogue. You will find an item’s ASIN on the
         product detail page alongside further details relating to the item,
         which may include information such as size, number of pages (if it’s
         a book) or number of discs (if it’s a CD).

         ASINs can be used to search for items in our catalogue. If you know
         the ASIN or ISBN of the item you are looking for, simply type it into
         the search box (which can be found near the top of most pages), hit
         the ‘Go’ button and, if the item is listed in our catalogue, it will
         appear in your search results.

http://www.amazon.com/gp/seller/asin-upc-isbn-info.html (last visited Dec.
8, 2019).

                                            9
          Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 10 of 55




be made or broken by reviews from Amazon purchasers.

    34.      Negative reviews damage a seller’s brand name and kill sales

because purchasing decisions are largely made after reading reviews left by

others. Such reviews frequently attack both products and their sellers.

Declaration of Crystal McPherson (‘McPherson Decl.’) Decl. ¶ 3, Exhibit 1.

    35.      Amazon.com Inc. takes intellectual property infringement cases

seriously. As such, it automatically suspends a seller’s offering if a complaint is

filed. Amazon does not review all its automatic suspensions, nor does it

intervene in alleged disputes between a seller and a complainant.

    36.      Rather, an accused seller must resolve any apparent issue with the

complainant. However, complainants often fail to respond to good faith efforts

to resolve issues. Or, complainants often ignore evidence and arguments that

prove their complaint lacks merit. In either situation, an accused seller is left in

limbo. Hence, accused sellers are left with two options – 1) remain suspended, or

2) seek judicial intervention.

    37.      In some cases, Amazon not only suspends an accused offering, it

also suspends an accused seller’s entire account regardless of whether the

intellectual property complaint applies to the other offerings.

    38.      When compared to a brick and mortar store, such as Wal-Mart, the

                                           10
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 11 of 55




devastating effects of a wrongful intellectual property complaint can be seen.

    39.        If an Amazon complainant submits a single-paged intellectual

property infringement report, the result is akin to Wal-Mart removing a certain

product from all of its shelves.

    40.        Often, Amazon may suspend all an accused seller’s offerings. This

is akin to Samsung having an intellectual property complaint against one

television model, then Wal-Mart removes all of Samsung’s televisions, stereos,

speakers, computers, monitors, printers, cameras, washers, dryers, refrigerators,

ovens, dishwashers, microwaves, vacuums, cell phones, tablets, virtual reality

devices, wearable smart devices, smart home devices, portable music players,

and headphones.

    41.        For Samsung, the suspension would only apply at Wal-Mart.

However, for many Amazon sellers, the Amazon.com platform is the only

avenue they sell through.

          B. Filing an Infringement Complaint with Amazon

    42.        Amazon’s automated IP infringement complaint process is both

streamlined and straightforward.6 To file one, a purported rights owner



    6 https://www.amazon.com/gp/help/reports/infringement (last visited
Dec. 22, 2019).

                                          11
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 12 of 55




populates an online form to suspend a seller’s product listing.

    43.        The following information is the only information a complainant

must submit to suspend a seller’s listing, and possibly, its account:




                                                                                 7



    44.        At the end of the form, a complainant must declare:

    45.        ‘I have a good faith belief that the content(s) described above

violate(s) my rights described above or those held by the rights owner, and that

the use of such content(s) is contrary to law.’ Id.




    7    https://www.amazon.com/report/infringement (last visited Dec. 31,
2019).

                                            12
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 13 of 55




    46.       ‘I declare, under penalty of perjury, that the information contained

in this notification is correct and accurate and that I am the owner or agent of the

owner of the rights described above.’ Id.

    47.       To resume selling after a complaint, Amazon.com requires the rights

owner to affirmatively withdraw it through a retraction request. McPherson

Decl. ¶ 4, Exhibit 1.

    48.       Should a rights owner refuse to withdraw a complaint, the

Amazon.com seller’s ASIN is suspended so a seller cannot sell goods associated

with that ASIN. Further, multiple complaints may lead to account suspension.

McPherson Decl. ¶ 5, Exhibit 1.

    49.       An account suspension is where Amazon locks a seller’s account so

that it cannot sell any item, even those unrelated to the ASIN complained of.

McPherson Decl. ¶ 6, Exhibit 1.

          C. Amazon Inauthentic Complaints

    50.       Experts vary in describing Amazon Inauthentic Complaints.

However, many agree that such complaints stem from a competitor’s

malfeasance.

          51.      Sellers are often confused by an Amazon Inauthentic
      policy violation because they are confident that they are selling
      genuine goods. However, Amazon sees them as inauthentic because
      of WHERE the seller bought their goods. They are either selling

                                            13
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 14 of 55




         gray market goods retail arbitrage, or liquidation goods.8

             52.       Inauthentic is a term loosely defined by Amazon that
         often confuses sellers who receive this type of complaint. According
         to seller policies, inauthentic items are not quite counterfeit. In the
         eyes of Amazon, inauthentic items are not completely fake, but they
         are part of a gray market category that can get quite complicated.
         This gray market can be hit or miss – regardless, when Amazon
         chooses to flag your item as potentially inauthentic, it means that the
         product has allegedly been purchased from a source that is not
         authorized to sell it.9

             53.     [I]nauthentic complaints are also often created as a
         means to eliminate competition on the Amazon platform, when
         made by other sellers. Although these complaints are baseless for
         the most part, this is not always the case. Therefore, each must be
         taken seriously and acted on immediately. Reaching out to the
         complainant personally (or via an attorney) is always the best way
         to approach an inauthentic product complaint and it is typically
         what Amazon instructs sellers to do.10

             54.      Lots of sellers receive policy warnings due to
         inauthentic complaints. The particular wording of inauthentic item
         complaints or counterfeit items then triggers manual investigations.
         Those reliably lead to a suspension of your Amazon seller account if
         investigators identify any item quality patterns or systemic
         problems. Seller Performance teams suspend both individual listings
         and entire accounts on a daily, if not hourly, basis. If Amazon
         investigators see no annotations on the account that reflect action on


    8https://egrowthpartners.com/why-do-so-many-amazon-sellers-get-
suspended-for-inauthentic/ (last visited Dec. 26, 2019).
    9  https://www.amazonsellerslawyer.com/inauthentic-item-complaints/
(last visited Dec. 26, 2019).
    10https://www.payability.com/blog/10-reasons-amazon-sellers-are-
suspended/ (last visited Dec. 31, 2019)(emphasis added).

                                             14
             Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 15 of 55




           your part to research past inauthentic complaints and improve the
           quality of your inventory, then they know you haven’t paid
           attention. Now the suspension forces you to.11

 V.         THE ROAD TO INNOVATION - CALMEROOS’ PUPPY

      55.        Defendants’ unprofessional business tactics created an opportunity

to improve their companion puppy. For instance, Plaintiff Calmeroos began

selling on Amazon in 2015, distributed SmartPetLove’s puppy for several years,

and contributed to the puppy’s online sales presence. However, Defendants’

disregarded Plaintiff’s contributions, severed all distribution relationships, and

revoked their sales agreement with Plaintiff. Resultingly, Plaintiff sought to

improve a 22-year-old design with customer feedback, new technology, and a

fresh passion infused into the novel redesign. McPherson Decl. ¶ 7, Exhibit 1.

            A. History of Selling on Amazon

      56.        As background, Ms. McPherson, owner of Plaintiff Calmeroos, first

learned about selling products on Amazon in October of 2015. The idea

intrigued her because it appeared to offer flexibility and great earning potential.

After leaving her corporate finance career in 2012 to be a stay-at-home mom, she

embraced her ever-growing entrepreneurial spirit, and found the flexibility her



       https://www.ecommercechris.com/amazon-seller-invoices/ (last visited
      11

Dec. 26, 2019).

                                              15
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 16 of 55




home enterprise created enticed her even more. From October 2015 until January

2017, she sold a variety of products on Amazon.com. McPherson Decl. ¶ 8,

Exhibit 1.

          B. Selling Snuggle Puppies from SmartPetLove

    57.        In February of 2017, Ms. McPherson discovered a product called

Snuggle Puppy, made by a company called Snuggle Pet Products, LLC DBA

SmartPetLove. Ms. McPherson reached out to the company to begin selling their

products as a wholesaler. Ms. McPherson signed their MAP Agreement on

February 2, 2017,12 and began ordering their products to re-sell on Amazon, with

their permission. McPherson Decl. ¶ 9, Exhibit 1.

    58.        On January 23rd, 2018, Ms. McPherson received an email from

Maggie Fanslow,13 Plaintiff’s contact at SmartPetLove, informing her that

Defendant SmartPetLove was no longer allowing any third-party sellers to sell

their products on Amazon since they were having a lot of difficulty controlling

their pricing. McPherson Decl. ¶ 10, Exhibit 1.

    59.        Ms. McPherson pleaded her case back to Maggie explaining that she




    12   Exhibit 2, (Signed SmartPetLove MAP Agreement).
    13   Exhibit 3, (emails).

                                          16
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 17 of 55




had always respected their MAP pricing and asked if they would allow me to be

their exclusive third-party seller on Amazon. On February 5th, 2018, Ms.

McPherson received an email response from Maggie14 indicating that

SmartPetLove had decided to allow her to be their exclusive third-party seller

due to Ms. McPherson’s excellent track record with the company. McPherson

Decl. ¶ 11, Exhibit 1.

    60.         Ms. McPherson continued to sell SmartPetLove products until June

of 2018. On June 8, 2018, Ms. McPherson received an email from Chris

Beyersdorff,15 the company CFO, explaining that they were no longer allowing

any third-party sellers to sell on Amazon, and that now included her. Since her

entire Amazon business was selling SmartPetLove products, this decision put

Plaintiff in a difficult financial situation. McPherson Decl. ¶ 12, Exhibit 1.

          C. From SmartPetLove Distributor to Pet-Calming Calmeroo Innovator

    61.         Plaintiff contributed to Defendants’ sales and profits by distributing

SmartPetLove’s products wholesale for several years. With Defendants’

permission, Plaintiff sold the products exclusively on Amazon.com. Plaintiff’s




     14   Exhibit 3, (emails).
     15   Exhibit 3, (emails).

                                             17
          Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 18 of 55




professionalism, work ethic, and adamant adherence to Defendant’s policies,

such as MAP, ensured that both her company and Defendants remained on good

terms. Upon information and belief, Defendants never cited any issues with

their loyal distributor. McPherson Decl. ¶ 13, Exhibit 1.

    62.      Without warning, in or around June 2018, Defendant SmartPetLove

canceled its permission and ceased all third-party online sellers’ sales, including

those of Plaintiff’s. With such unprofessional tactics, Ms. McPherson sought to

improve the prior puppy design and developed, tested, and implemented her

own product. As a distributor, she immersed herself in customer service

concerning defendant’s product sales. That is, she reviewed all customer

feedback and found many aspects to improve quality in the product. Similarly,

as a pet owner and lover, she has first-hand knowledge of the relationship

between her pets and defendant’s puppy. McPherson Decl. ¶ 14, Exhibit 1.

    63.      Additionally, since Defendant’s puppy had largely remained

unchanged for the past 22 years, innovations in technology and Ms. McPherson’s

experience allowed her to improve virtually every aspect of her calming puppy

companion. Even SmartPetLove’s CEO, Rob Emery admits that the Snuggle

Puppy was innovative 22 years ago. See

https://www.smartpetlove.com/2019/11/14/snuggle-puppy-celebrates-22-

                                          18
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 19 of 55




years/ (last visited Dec. 26, 2019)(‘‘For 22 years, the Snuggle Puppy has been a

game changer for pets and pet parents,’ said Rob Emery, CEO . . . .’).

          D. Deciding to Create Calmeroos

    64.        Ms. McPherson truly loved the impact that pet-calming devices had

on pets, as she discovered due to customer reviews, and feedback. She knew

there was room for product improvement and sought to create her own version.

    65.        Ms. McPherson incorporated Wanna Play Products Inc. on January

1st, 201916, which would become the owner of the brand Calmeroos. McPherson

Decl. ¶ 15, Exhibit 1. Ms. McPherson also applied for trademark protection to

her brand, Calmeroos17.

    66.        In October 2018, Ms. McPherson began contacting suppliers in

China to begin the process of producing her own product, Calmeroos. She

reached out to 3 separate factories – one for the plush, heartbeat and heat packs.

She sketched her ideas and sent her drawings to the factories.18 McPherson Decl.

¶ 16, Exhibit 1.




     16   Exhibit 4, (AOI - Wanna Play Products Inc.).
     17   Exhibit 6 (Calmeroos Trademark Appl'n).
     18   Exhibit 5, pp. 6-7 (Calmeroos Improvements).

                                            19
          Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 20 of 55




   67.        From October 2018, until October 2019, Ms. McPherson was

designing and having her products manufactured. Calmeroos, the comforting

puppy, finally arrived in the USA on November 6th, 2019. Ms. McPherson

personally flew from Winnipeg to California to inspect her shipment to ensure a

high-quality product. After meeting her strictest standards, Ms. McPherson

shipped them into Amazon FBA, and they became available on November 27th,

2019. McPherson Decl. ¶ 17, Exhibit 1.

         E. Product Improvements

   68.        Ms. McPherson wanted to make Calmeroos the best pet-calming

device on the market. Her thoughtfully-designed improvements applied to

virtually every aspect including –

           a. improving disposable heat packs were very long-lasting at 36 hours

              each (50% increase over Defendants’ product);

           b. including 2 heat packs (100% increase over Defendants’ product);

           c. substituting a plush that was realistic in both look and positioning;

              and

           d. increasing heart’s motor’s efficiency to last a full 3 weeks on

              continuous use with 2-AAA batteries (50% increase over

              Defendants’ product).


                                            20
          Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 21 of 55




See McPherson Decl. ¶ 18, Exhibit 1; see also Exhibit 11, (Products)(depicting

Plaintiff’s Calmeroos product to Defendants).

    69.       If these improvements weren’t enough, Ms. McPherson endeavored

to give back to pets in need. For every Calmeroos sold, she donates the financial

equivalent of 2 pounds of pet food to rescue shelters. She has also donated many

Calmeroos to rescue shelters and will continue to do so. McPherson Decl. ¶ 19,

Exhibit 1.

    70.       To applaud her efforts, the rescues’ feedback has been excellent, and

they appreciate how Calmeroos help their puppies overcome loneliness and feel

comforted. McPherson Decl. ¶ 20, Exhibit 1 see also Exhibit 3, (emails).

                                Press for Calmeroos

    71.       Three different news outlets, including the Winnipeg Free Press (full

page of the Life and Style section as well as online), the Winnipeg Sun (full page

on page 3 of paper and online), as well as Better Homes and Gardens online

showcased the new Calmeroos. See, e.g.,

          • https://www.winnipegfreepress.com/arts-and-life/life/a-pet-for-a-
            pet-564817142.html

          • https://winnipegsun.com/news/local-news/local-entrepreneur-
            develops-pet-calming-product-for-puppies-kittens




                                          21
             Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 22 of 55




            • https://www.bhg.com/news/calmeroos/

McPherson Decl. ¶ 21, Exhibit 1.

VI.         TIMELINE OF DEFENDANTS’ PERFIDY

      72.        November 27, 2019 - Plaintiff’s Calmeroos first began selling on

Amazon. McPherson Decl. ¶ 22, Exhibit 1.

      73.        November 27, 2019 – Present - Ms. McPherson immediately enjoyed

her product launches’ success and sales continued to grow day after day

McPherson Decl. ¶ 23, Exhibit 1.

            A. Accusations of Patent Infringement

      74.        November 29th, 2019 - Upon information and belief, Defendant

Robert Emery, the owner of Defendant Snuggle Pet Products, LLC, ordered

Plaintiff’s Calmeroos Puppy product to be shipped to his home address in

Florida.19

      December 3rd, 2019 - Amazon sent Plaintiff two emails one hour a part

      indicating that SmartPetLove filed Amazon Complaints against its

      competitor, Calmeroos.20




      19   Exhibit 7, (Reviews).
      20   Exhibit 3, (emails).

                                             22
            Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 23 of 55




          B. Defendants’ False Product Review

    75.         December 11th, 2019 – Upon information and belief, Defendant

Robert Emery or Defendant DOE 1 left a 1* product review on Calmeroos

Product listing that said ‘Another knock-off of the original Snuggle Puppy. Go

with the original you will not be let down.’21

          C. Defendants’ False Seller Review

    76.         December 14th, 2019 - Upon information and belief, Defendant

Robert Emery or Defendant DOE 1 left a 1* Seller Feedback review which read

exactly the same way ‘Another knock-off of the original Snuggle Puppy. Go with

the original you will not be let down.’22

          D. Defendants Accuse Plaintiff’s Calmeroos Puppy of Being an
             Inauthentic Plaintiff’s Calmeroos Puppy

    77.         December 20, 2019 – Plaintiff’s most successful listing, the

Calmeroos Puppy listing, was shut down due to Defendants’ multi-prong

attack.23




     21   Exhibit 7, (Reviews).
     22   Exhibit 7, (Reviews).
     23   Exhibit 3, pp. 21-22 (emails).

                                             23
              Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 24 of 55




VII.         DEFENDANTS’ FAKE PATENTS ASSERTED AGAINST PLAINTIFF

       78.        Defendant SmartPetLove’s Amazon Complaints are patently false

because its asserted patents are not registered, valid, and enforceable US patents.

       79.        Those Complaints allege that Plaintiff Calmeroos sold its Calmeroos

Puppy Heartbeat Toy Sleep Aid for Smart Pets Who Love to Snuggle and 2 Long-Lasting

Heat Packs Last 36 Hours Each Puppy Anxiety Relief Soother Dogs Cuddle Calming

Behavioral Aid for Pets24 (‘Accused Product’), and such sales infringe

SmartPetLove’s registered patents. Those patent numbers vary from its first

Complaint (‘Patent number: Certificate No. 544552’) to its second Complaint

(‘Patent number: 5445522’)(collectively, ‘Asserted Patents’).

             A. Defendant SmartPetLove Falsely Claims Patent Infringement.

       80.        On December 3, 2019, Plaintiff Calmeroos received a performance

notification from Amazon.com’s Seller Performance Team. Upon information

and belief, Defendants filed Amazon Complaints concerning –

             Info SPL
             info@smartpetlove.com
             Patent number: Certificate No. 544552



       24

https://www.amazon.com/gp/product/B07NDQLB2Z?pf_rd_p=ab873d20-
a0ca-439b-ac45-cd78f07a84d8&pf_rd_r=J511E1GCG7QVMTM5HKXN (last
visited Dec. 13, 2019).

                                              24
            Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 25 of 55




          ASIN: B07NDQLB2Z
          Title: Calmeroos Puppy Heartbeat Toy for Smart Pets Who Love to
          Snuggle and 2 Heat Packs Puppy Anxiety Relief
          Calming Behavioral Aid for Pets
          Complaint ID: 6639404641

25



     81.        Within an hour, Defendants also filed a Complaint concerning -

           Jason Bakke
           info@smartpetlove.com
           Patent number: 5445522

          ASIN: B07NDQLB2Z
          Title: Calmeroos Puppy Heartbeat Toy for Smart Pets Who Love to
          Snuggle and 2 Heat Packs Puppy Anxiety Relief
          Calming Behavioral Aid for Pets
          Complaint ID: 6639550561

26



           B. Defendant SmartPetLove’s First Asserted Patent Expired Over 100
              Years Ago.

     82.        Defendant SmartPetLove’s first Asserted Patent (‘Patent number:

Certificate No. 544552’) was indeed registered . . . in 1895, over a full century ago27



      Exhibit 8, p. 14 (Letter to Defendants) - Amazon Policy Violation
     25

Performance Notification, (Amazon Notice)(Complaint ID: 6639404641)).

      Exhibit 8, p. 15 (Letter to Defendants) - Amazon Policy Violation
     26

Performance Notification, (Amazon Notice 2)(Complaint ID: 6639550561).

      http://patft.uspto.gov/netacgi/nph-
     27

Parser?Sect1=PTO1&Sect2=HITOFF&d=PALL&p=1&u=%2Fnetahtml%2FPTO%
                                            25
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 26 of 55




and unsurprisingly was not owned by any Defendant.28

          C. Defendant SmartPetLove’s Second Asserted Patent Relates to
             Combustion Engine, Not Puppies.

    83.        Inspecting SmartPetLove’s second Asserted Patent29, a cursory

review of ‘Patent number: 5445522’ within the USPTO’s Patent Full-Text and

Image Database (PatFT) returned an expired patent, titled ‘Combustion device,’

which registered in 1995.30 Again, none of the Defendants owned this patent

either.

    84.        In sum, Defendant SmartPetLove asserted a patent that was

registered in 1895 and one directed to a ‘Combustion device’ against Calmeroos’

puppy sleep aid. Neither patent is enforceable. Neither patent is owned by any

Defendant.




2Fsrchnum.htm&r=1&f=G&l=50&s1=0544552.PN.&OS=PN/0544552&RS=PN/0
544552 (last visited Dec. 13, 2019).

      Exhibit 8, p. 14 (Letter to Defendants) - Amazon Policy Violation
     28

Performance Notification, (Amazon Notice)(Complaint ID: 6639404641)).

      Exhibit 8, p. 15 (Letter to Defendants) - Amazon Policy Violation
     29

Performance Notification, (Amazon Notice 2)(Complaint ID: 6639550561).

      http://patft.uspto.gov/netacgi/nph-
     30

Parser?Sect1=PTO1&Sect2=HITOFF&d=PALL&p=1&u=%2Fnetahtml%2FPTO%
2Fsrchnum.htm&r=1&f=G&l=50&s1=5445522.PN.&OS=PN/5445522&RS=PN/5
445522 (last visited Dec. 13, 2019).

                                          26
               Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 27 of 55




VIII.         DEFENDANTS’ FALSE DECLARATIONS

        85.        Defendants’ patent infringement claims are baseless and violate the

 declarations Defendants made to Amazon.com, Inc. when Defendants filed their

 reports –

                 I have a good faith belief that the content(s) described above
             violate(s) my rights described above or those held by the rights
             owner, and that the use of such content(s) is contrary to law.

                 I declare, under penalty of perjury, that the information
             contained in this notification is correct and accurate and that I am
             the owner or agent of the owner of the rights described above.31

        86.        Nevertheless, as a result of Defendants’ fraudulent Amazon

 Complaints, Amazon suspended Plaintiff’s puppy offerings so that they

 were/are no longer available to Amazon customers.

        87.        Defendants’ fraudulent and bad-faith complaints, and their resulting

 suspension, have materially affected potential purchasers because they no longer

 have the option to purchase authentic Calmeroos Puppies.

        88.        Additionally, as a result of Defendants’ fraudulent and bad-faith

 complaint, Plaintiff has suffered extensive loss of sales, loss of goodwill, and

 frozen assets.




        See Amazon’s Report Infringement Form available at
        31

 https://www.amazon.com/report/infringement (last visited Dec. 13, 2019).

                                                 27
            Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 28 of 55




IX.         NEGATIVE PRODUCT REVIEW AND INAUTHENTIC COMPLAINT
            BY AN ANONYMOUS INDIVIDUAL OR ENTITY

      89.      Plaintiff has made several non-judicial attempts to ascertain the real

individuals behind Defendant DOE 1. None of its efforts have been successful.

For this reason, Plaintiff must, again, turn to judicial options.

      90.      Upon information and belief, Defendant DOE 1 does not use its real

name on Amazon.

      91.      Upon information and belief, Defendant DOE 1 is working in

concert to eliminate competition to Defendant SmartPetLove. Defendant Doe 1

has voluntarily and intentionally devised and participated in a scheme to

defraud Plaintiff out of money.

      92.      Defendant DOE 1’s actions prevent Plaintiff from selling its

inventory to actual customers, from purchasing additional inventory, and from

having an untarnished Amazon seller rating.

      93.      Upon information and belief, Defendant DOE 1 intended to defraud

Plaintiff out of money through its pattern of purchasing, returning, and leaving

negative reviews. Upon further information and belief, Defendant DOE 1 has

defrauded Plaintiff out of money by submitting bogus inauthenticity claims with

Amazon.

      94.      Upon information and belief, Defendant DOE 1 has used e-mail

                                            28
             Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 29 of 55




addresses, the Internet, interstate mail, and other communications to further its

conspiracy.

 X.         SUSPECTED DEFENDANT EMERY’S BOGUS REVIEWS AND
            ONLINE STALKING

      95.        Defendants have sold the same product for decades. ‘‘For 22 years,

the Snuggle Puppy has been a game changer for pets and pet parents,’ said Rob

Emery, CEO.’32

      96.        The current CEO of Defendant SmartPetLove, Defendant Rob

Emery, just started following Plaintiff Calmeroos on Instagram. McPherson

Decl. ¶ 24, Exhibit 1.

            A. Calmeroos’ Perfect Feedback Except Defendants’ One Star Review

      97.        Many happy clients have shared highlights of Ms. McPherson’s

contributions to Calmeroos’ benefits over Snuggle Puppy’s 22-year-old design.

      98.        As one instance, one commented about Calmeroos’ high product

quality.33

      99.        As another, Calmeroos’ life-like attributes have emotionally assisted




      https://www.smartpetlove.com/2019/11/14/snuggle-puppy-celebrates-
      32

22-years/ (last visited Dec. 31, 2019).
      Exhibit 7, (Reviews)(Dec 19, 2019 - Rescue Feedback on high quality,
      33

donation’ highlights feedback about the high product quality.).

                                             29
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 30 of 55




those in need.34 In fact, one review was written by a foster pet parent who

received a donated Calmeroos, and in the comments, another foster donation

recipient mentioned how effective Calmeroos are, and a couple of people then

commented asking where they could find one.

    100.      Yet, another customer shared a photo of their dog snuggled up to

Calmeroos. This thread shows the product works and when people hear about it,

they want one too.

    101.      Similarly, a client raved that her Calmeroos has greatly assisted for

her foster puppy in adjusting to a new environment.35

         B. Defendants’ Damaging Effect

    102.      In particular, Defendant DOE 1 has defamed Plaintiff by falsely and

publicly stating that Plaintiff’s Accused Puppy Toy is of poor quality. Defendant

DOE 1’s assertions, considered in context, necessarily imply a false message and

are literally false in that they state or imply that Plaintiff’s Accused Puppy Toys

are of poor quality. As such, Defendant DOE 1’s statements deceived, or had the

capacity to deceive Amazon.com and purchasers on the Amazon.com platform.



    34Exhibit 7, (Reviews)(Dec 17, 2019 - Rescue review plus comments with
customer interest and more reviews.).
    35   Exhibit 7, (Reviews)(Dec 12, 2019 - Customer Review for Foster Puppy).

                                           30
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 31 of 55




    103.      Defendant DOE 1’s false and defamatory statements are designed to

interfere with and injure Plaintiff in connection with its business and to promote

Defendant DOE 1’s own business agenda. This wrongful and tortious conduct

perpetrated by Defendant DOE 1 has disparaged Plaintiff and is causing and will

continue to cause Plaintiff irreparable harm and damages.

    104.      Defendant DOE 1’s false and defamatory statements have also

caused tortious interference with Plaintiff’s contractual obligations with

Amazon.com Inc. and its customers.

    105.      The false and/or misleading statements of Defendant DOE 1

misrepresent the characteristics of Plaintiff’ s Accused Products suggesting that

they are of poor quality.

    106.      Due to Defendant DOE 1’s fraudulent actions, Plaintiff is entitled to

injunctive relief prohibiting Defendant DOE 1 from tortiously interfering with

Plaintiff’s contractual and business relations, as well as an award of monetary

damages, punitive damages, attorney’s fees, and costs to be proven at trial.

    107.      In addition to Defendants’ lack of patent knowledge, they also fail to

understand significance of using a legal term such as ‘knock off’ when

Defendants made the following Amazon customer review on December 11, 2019

(the ‘Dec. 11 Review’) against Calmeroos –

                                           31
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 32 of 55




Accused Product.36

    108.      As an aside, “3 people found this helpful,” which translates in to lost

sales.

    109.      However, knock-offs usually relate to trademark infringement as

opposed to patent infringement Complaints. And, ‘knock-offs’ carry special

meaning, especially when used in the legal sense. For instance, the Second

Circuit in Hermes Int’l v. Lederer de Paris Fifth Ave., Inc., found that knock-offs are

a ‘cheap [] copy of the original manufacturer’s more expensive product, thus

allowing a buyer to acquire the prestige of owning what appears to be the more

expensive product.’ 219 F.3d 104, 108 (2d Cir. 2000).




     36

https://www.amazon.com/gp/product/B07NDQLB2Z?pf_rd_p=ab873d20-
a0ca-439b-ac45-cd78f07a84d8&pf_rd_r=J511E1GCG7QVMTM5HKXN (last
visited Dec. 13, 2019).

                                            32
            Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 33 of 55




    110.       Here, nothing

suggests that the Accused

Product is a knock-off. For

example, the Accused

Product’s cost is similar to the

original Snuggle Puppy (see

right).37

    111.       Moreover, once one actually inspects the meticulous packaging,

build quality, and overall experience of the two dogs, any objective consumer

would not deem Plaintiff’s Accused Product inferior or a knock-off of

Defendants original Snuggle Puppy. In fact, the Calmeroo is actually more

luxurious than Defendants’.




     37https://www.amazon.com/s?k=snuggle+puppy&ref=nb_sb_noss_1 (last
visited Dec. 13, 2019).

                                          33
             Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 34 of 55




      112.      Indeed, the presentations vastly different, and the actual quality of

the products differ. Not only does the original Snuggle Puppy lack accessories,

even the one included, the Heat Pack seems expired, stale, or otherwise

unusable.




      113.      Defendants’ ‘review’ was nothing short of another tactic to disrupt

Plaintiff Calmeroos’ business.

XI.      DEFENDANT DOE 1’S INAUTHENTIC CLAIM

      114.      Using ‘knock-off’ is a trigger word to alert Amazon and have it

intervene.

      115.      On December 20, 2019, in addition to the publicly viewable 1* seller

                                             34
            Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 35 of 55




feedback rating, and the threat of deactivation due to the Order Defect Rate,

Calmeroo’s most successful listing, the Calmeroos Puppy listing, was shut down

on due to claims on inauthenticity.38

     116.       Through research, Ms. McPherson has reason to believe that

Amazon’s algorithm identifies listings and shuts them down if any product

reviews or seller feedback reviews mention the words ‘knock-off.’ Ms.

McPherson has been forced to submit an appeal to the Amazon Seller

Performance Team requiring her to explain her Plan of Action, and to reveal all

of her suppliers’ information in order to even be considered for reinstatement.

So far, Ms. McPherson is losing sales every hour. McPherson Decl. ¶ 25, Exhibit

1.

     117.       Regarding Calmeroo’s listing reinstatement efforts, the Seller

Performance Team responded to its first email saying that its invoices didn’t

allow them to confirm the supplier, which must have been a copy/paste

response because Ms. McPherson provided every detail about her suppliers, and

so do the invoices Ms. McPherson provided. McPherson Decl. ¶ 26, Exhibit 1.

     118.       Regardless of settlement, Defendants’ damage that has been done to



     38   Exhibit 3, (emails).

                                             35
               Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 36 of 55




 Plaintiff Calmeroos’ Amazon seller account will be irreversible.

XII.       THIS FIRM’S GOOD FAITH EFFORTS TO RESOLVE

        119.      After Defendants’ wrongdoings, Calmeroos began losing significant

 revenue. When coupled with Defendants’ complete lack of professionalism, Ms.

 Crystal McPherson hoped for an amicable resolution. McPherson Decl. ¶ 27,

 Exhibit 1.

        120.      Calmeroos again incrementally sought resolution. Calmeroos even

 hired a patent litigation firm to communicate past efforts, willingness to settle,

 and the dire state of Calmeroos’ business. McPherson Decl. ¶ 28, Exhibit 1.

        121.      This firm began such efforts by writing to Defendants in December

 2019. See McPherson Decl. ¶ 29, Exhibit 1; see also letter from Mr. Jeff Breloski,

 attorney to Calmeroos, to Defendants (Dec. 16, 2019), Exhibit 8, (Letter to

 Defendants).

        122.      In total, after lost business, resources used to hire consultants and

 attorneys, and precious time wasted, Defendants still have not identified their

 Asserted Patents, explained their infringement contentions, or provided

 Calmeroos with any settlement demands. McPherson Decl. ¶ 30, Exhibit 1.

XIII.      EXTRAORDINARY CIRCUMSTANCES

        123.      Defendants’ bogus complaints, refusal to timely withdraw in the


                                                36
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 37 of 55




face of fraud, and holiday sales timing have accomplished their intended effects

– unfairly destroy their competition.

       A. Defendants and Counsel Ignore Longstanding Law.

    124.      SmartPetLove does not own the Asserted Patents.

    125.       SmartPetLove’s bad-faith assertion that Plaintiff’s Calmeroos Puppy

‘will infringe [SmartPetLove’s] design and utility patents’ is an anti-competitive

scare-tactic intended to stop Plaintiff from fairly competing with SmartPetLove.

    126.      SmartPetLove and its attorney knew or should have known that

their accusations were false and groundless.

    127.      Defendants’ statement transmitted to Amazon, combined with the

Defendant DOE 1’s false reviews, has led consumers to believe that they can be

sued for purchasing products from Plaintiff and that Plaintiff’s products are

counterfeit and unlawful.

    128.      The Defendants published their false and defamatory statements for

a commercial purpose: to help Defendants monopolize the market for a certain

category of puppies on Amazon and to prevent Plaintiff from fairly competing.

    129.      The false and/or misleading statements of the Defendants were also

made in the context of ‘commercial advertising or promotion,’ as used in Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a).


                                          37
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 38 of 55




    130.      Defendants’ false and defamatory statements have resulted

substantial and irreparable damage to Plaintiff’s business, reputation, and

goodwill.

       B. Calmeroos Suffers Immeasurable Lost Sales.

    131.      Plaintiff’s Calmeroos Puppy, ASIN B07NDQLB2Z, is still removed

in the US market.

    132.      Notably, and upon information and belief, Defendants’ calculated

wrongs commenced with the 2019 holiday shopping season.

    133.      Upon receiving notice, Calmeroos immediately began its resolution

attempts to salvage sales during the holiday shopping season.

    134.      With the busy holiday shopping season beginning, Calmeroos

respectfully requested a response in time to sell during this record-setting

holiday rush. See Black Friday, Thanksgiving Day Both Set Records in U.S.

Ecommerce Sales by Mike O’Brien (Nov. 30, 2019)39

      Thanksgiving Day ecommerce sales were also a record $4.2 billion,
      an increase of 14.5%, marking the first time it surpassed the $4
      billion mark. Large ecommerce companies of $1 billion and over saw
      a 244% gain in Thanksgiving Day ecommerce sales, while smaller
      retailers – those with $50 million or less in annual sales – saw a 61%



   39 https://multichannelmerchant.com/ecommerce/black-friday-
thanksgiving-day-set-records-u-s-ecommerce-sales/ (last visited Dec. 22, 2019).

                                          38
             Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 39 of 55




        increase.

Id.

      135.      Calmeroos’ suspensions spanned over the busy holiday shopping

season due to Defendants’ lack of good faith.

         C. Defendants’ Exploits Result in a Temporary Restraining Order and
            Preliminary Injunction.

      136.      To date, Defendants refuse to withdraw any complaints. Such a

stubborn stance is particularly egregious as all negative actions are bogus and

unsupported.

      137.      Upon information and belief, Defendants have attempted to

eliminate their competition by utilizing the online Amazon infringement report

and force them to stop competing without any non-judicial recourse.

      138.      Each day that passes results in increased damages. McPherson Decl.

¶ 31, Exhibit 1.

      139.      Defendants have failed to respond in any meaningful manner.

Exhibit 10, (2019.12.20 - CALMEROOS LETTER).

      140.      By failing to cooperate and resolve the complaints, and despite

repeated requests, Defendants and their counsel have effectively and unfairly

received a preliminary injunction leaving Calmeroos without recourse. That is,

Calmeroos is temporarily restricted from selling its Accused Products on

                                            39
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 40 of 55




Amazon. Further, Defendants are unfairly preventing Calmeroos from curing

any potential infringement.

    141.      To put the severity of their action into perspective, a comparison of

this complaint to a district court action is necessary. Before a court, a preliminary

injunction is a drastic and extraordinary remedy that is infrequently granted in

patent infringement actions. See U.S. Pharm. Corp. v. Trigen Labs., Inc., No. 1:10–

cv–0544–WSD, 2011 U.S. Dist. LEXIS 13637, at *18 (N.D. Ga. Jan. 27, 2011). A

party seeking temporary or preliminary injunctive relief must establish that: (1)

there is a substantial likelihood that the movant will prevail on the merits; (2) the

movant will suffer irreparable injury if the relief is not granted; (3) the threatened

injury outweighs the harm the relief would inflict on the opposing party; and (4)

if granted, the injunction would not be adverse to the public interest. See Polymer

Techs., Inc. v. Bridwell, 103 F.3d 970, 977 (Fed. Cir. 1996)(emphasis added); Skillern

v. Ga. Dep’t of Corr., Civ. Act. No. 1:05-cv-2629, 2006 U.S. Dist. LEXIS 81878, at *15

(N.D. Ga. Nov. 7, 2006).

    142.      Moreover, a permanent injunction is only permissible after a final

judgment, which occurs at the end of a litigation case. Once a guarantee after

winning a patent case, the Supreme Court recently ruled that permanent

injunctions are no longer automatic. Rather, a successful plaintiff must prove

                                           40
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 41 of 55




that (1) it will suffer an irreparable injury; (2) remedies available at law are

inadequate to compensate for that injury; (3) the balance of hardships between

the parties favors the plaintiff; and (4) the public interest would not be disserved.

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 391 (2006).

    143.       Both types of injunctive relief usually require overcoming high

burdens of proof, providing adequate evidentiary support, and offering

supporting expert testimony.

    144.       Contrastingly, here, Defendants have presumably filled out a single

infringement form . . . with false information.

https://www.amazon.com/gp/help/reports/ infringement (last visited Dec. 22,

2019). With no further evidence and no opportunity to respond, they have

effectively received injunctive relief without proving the need for such relief.

          D. Defendants’ Ongoing Crimes Endanger Plaintiff’s Livelihood.

    145.       Defendants have not retracted their negative Seller Feedback review,

which has had grave consequences on Calmeroos’ seller account. First, its Order

Defect Rate was severely affected, with a threat from Amazon that its account

could be deactivated40 because the only negative feedback Plaintiff received




     40   Exhibit 9 – (2019.12.20 - Order Defect Rate - Threat of Deactivation).

                                             41
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 42 of 55




(which was from Defendants) made the average Order Defects very high for the

first few weeks, since it is calculated based on the negative feedback received

compared to total overall orders received. McPherson Decl. ¶ 32, Exhibit 1.

    146.      Amazon’s target for their Order Defect Rate is under 1%, but

Plaintiff’s quickly became 11.1% since the date range used to calculate the Order

Defect Rate was from October 2, 2019 to November 30th, 2019. McPherson Decl. ¶

33, Exhibit 1.

    147.      Plaintiff Calmeroos is still currently above the target of under 1%, so

the threat of deactivation is still looming on Calmeroos’ account. McPherson

Decl. ¶ 34, Exhibit 1.




                                           42
              Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 43 of 55




XIV.      CLAIMS

          A. COUNT I: Declaratory Judgment of Invalidity

       148.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

       149.      An actual and justiciable controversy exists between Calmeroos and

Defendants as to the validity of their unidentified patents.

       150.      The claims of those patents are invalid for failure to meet one or

more of the requirements of patentability set forth in 35 U.S.C. §§ 101 et seq.,

including, but not limited to, §§ 101, 102, 103 and 112.

       151.      Additionally, the Accused Product is a straightforward puppy with

a heat pack and heart device. Therefore, if the Accused Product infringes any

unidentified patent, the unidentified patent lacks novelty under 35 U.S.C. § 102

and is rendered obvious by multiple prior art references pursuant to 35 U.S.C. §

103.

       152.      Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201,

Calmeroos is entitled to and hereby move the Court for a judgment declaring

that such claims are invalid for failure to comply with one or more requirements

for patentability under the patent laws of the United States, including, but not

limited to, 35 U.S.C. § 101, 102, 103, 112, 113, 115 and/or 116. Further, such


                                              43
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 44 of 55




claims are invalid for want of novelty and obviousness.

       B. COUNT II: Declaratory Judgment of Non-Infringement

    153.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

    154.      An actual and justiciable controversy exists between Calmeroos and

Defendants as to the infringement of their unidentified patents.

    155.      Calmeroos’ manufacture, sale, and offers to sell its Accused Product

in the United States have not infringed, contributed to the infringement of, or

induced infringement of any valid and enforceable claim of their unidentified

patents.

    156.      Defendants have no ownership rights to wield the Asserted Patents

against Calmeroos.

    157.      The allegations of patent infringement by Defendants have placed a

cloud over Calmeroos’ business and are likely to cause Calmeroos to lose

revenues and business opportunities. Defendants’ actions and assertions,

therefore, will likely cause irreparable injury to Calmeroos.

    158.      Calmeroos is entitled to a judgment declaring that Defendants’

unidentified patent is not infringed by Calmeroos’ Accused Product.




                                            44
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 45 of 55




       C. COUNT III: Unfair Competition

    159.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

    160.      Defendants filed complaints with Amazon.com, Inc. against

Calmeroos alleging patent infringement of unenforceable patents.

    161.      Defendants failed to provide any information concerning the

complaints and ignored all resolution efforts.

    162.      By filing incomplete, bogus complaints, Defendants have unfairly

disadvantaged Calmeroos.

       D. COUNT IV: Tortious Interference with Business Relationships

    163.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

    164.      Calmeroos has a valid contract with Amazon.com, Inc.

    165.      Defendants sell on Amazon.com and knew or should have known of

Calmeroos’ contract with Amazon.com, Inc.

    166.      Defendants filed their First Patent Infringement Complaint by

asserting an expired patent registration that none of them owned.

    167.      Defendants filed their Second Patent Infringement Complaint by

asserting a patent related to combustion engines that none of them owned.


                                            45
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 46 of 55




    168.      Defendants have acted with a direct or ‘specific’ intent to injure

Plaintiff.

    169.      Defendants have filed inauthentic claims that are untrue.

    170.      Defendants’ improper conduct in submitting false infringement

reports and false and disparaging reviews with whom Plaintiff has ongoing

contracts and business relations.

    171.      Defendants intentionally interfered with Calmeroos’ business

expectancy with Amazon.com, Inc. and its customers. In an effort to interfere

with the Calmeroos’ economic relations, Defendants contacted Amazon.com to

allege that Calmeroos were infringing an unidentified patent.

    172.      Upon information and belief, Defendants knew and intended that by

making such an allegation, Amazon.com would immediately remove the

Calmeroos’ listings from its website and prohibit it from selling the Accused

Products until the allegation of infringement was resolved.

    173.      Defendants intentional interferences with Calmeroos’ contract was

unjustified. Defendants used improper means, acted in bad faith in intentionally

interfering with Calmeroos’ contract with Amazon.com, Inc. Defendants’

allegations of patent infringement by Calmeroos to Amazon.com were

knowingly false, was an improper means, and was done with the intent to

                                           46
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 47 of 55




interfere with the Calmeroos’ current and prospective economic relations,

especially during a high-volume selling season.

    174.      Defendants have acted in objective and subjective bad faith by

having wrongful complaints filed and refusing to resolve or withdraw them.

    175.      Despite its knowledge, Defendants’ failure to act in good faith

have caused damages to Calmeroos’ business relationships with

Amazon.com and their customers. As a direct and proximate result, Calmeroos

has been damaged by Defendants’ tortious interferences with Calmeroos’

contract with Amazon.com, Inc. in an amount to be proven at trial.

       E. COUNT V: Tortious Interference with a Business Expectancy

    176.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

    177.       Plaintiff had a reasonable expectation of entering into valid business

relationships with Amazon.com buyers and the Defendants knew of this

reasonable expectancy.

    178.      Defendants have created an unsupported negative review of

Calmeroos’ products on Amazon.com

    179.      Defendants have caused an Inauthentic Complaint by using a trigger

word, ‘knock off,’ in their review.


                                            47
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 48 of 55




    180.      Defendants have filed false intellectual property claims against

Plaintiff with Amazon.com.

    181.      Through these willfully false statements and representations,

Defendants intentionally interfered with Plaintiff’s business expectancy by

convincing reasonably likely customers of Plaintiff not to buy its products.

    182.      With reasonably certainty, but for Defendants’ false statements and

representations, Plaintiff’s business expectancy would have been realized.

    183.      Defendants’ interference was done purposefully, intentionally, and

willfully.

    184.      As a direct and proximate result of Defendants’ intentional conduct,

Plaintiff lost numerous sales.

       F. COUNT VI: Unjust Enrichment

    185.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

    186.      Defendants’ wrongful acts have eliminated Plaintiff’s Calmeroos

Puppy from the Amazon.com marketplace.

    187.      Defendants have monetarily benefited from its unlawful acts by an

increase in puppy sales and by the elimination of a competitor.

    188.      But for Defendants’ wrongful acts, Plaintiff would not have lost


                                            48
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 49 of 55




sales, goodwill, and the ability to sell its puppies and Defendants would have not

have wrongly reduced competition and increased sales.

    189.      Plaintiff has no adequate remedy at law.

       G. COUNT VII Defamation Per Se as to Defendant Robert Emery or
          Defendant DOE 1

    190.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

    191.      Defendants’ intellectual property infringement report to Amazon (a

third party) falsely stated, directly or by clear implication that Plaintiff infringed

on Defendants’ non-existent patent rights.

    192.      Defendants have also filed an inauthentic claim.

    193.      Defendants’ communication was not privileged.

    194.      Defendants’ falsehoods were made with actual malice by

Defendants inasmuch as it knew of the falsity or recklessly disregarded their

truth or falsity.

    195.      Defendants was at least negligent in making the defamatory and

injurious statements that Plaintiff’s Calmeroos Puppy infringe Defendants’

intellectual property.

    196.      Defendants’ statements have caused special harm to Plaintiff or are

actionable irrespective of special harm as they were made with the intent to

                                            49
            Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 50 of 55




cause Plaintiff’s customers and Amazon.com to cease doing business with

Plaintiff and/or purchasing Plaintiff’s Products.

    197.       By its defamatory and injurious statements and wrongful assertion

of rights against Plaintiff’s Products, Defendants have disparaged and impugned

Plaintiff

    198.       Defendants’ defamatory and injurious statements were calculated to

create an unfavorable impression of and to defame Plaintiff in order to interfere

with and destroy Plaintiff’s business and did interfere with and destroy

Plaintiff’s business.

    199.       By the aforesaid conduct, Defendants made false and defamatory

charges against Plaintiff in reference to its trade, office, and profession that

falsely imputed to Plaintiff that Plaintiff’s Calmeroos Puppy infringe

unenforceable patent registrations that none of the Defendants have a right to

assert. These false charges were calculated by Defendants to injure Plaintiff in its

trade, office, and profession and constitute defamation per se.

    200.       Defendants’ willful, deliberate, and defamatory acts were committed

with prior knowledge or reckless disregard of the falsity of the statements.

    201.       Unless preliminarily and permanently enjoined, Defendants’

conduct will cause Plaintiff irreparable harm for which there exists no adequate

                                            50
           Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 51 of 55




remedy at law.

    202.      As a direct and proximate result of the aforesaid unlawful conduct

of Calmeroos, Plaintiff has suffered substantial damages to its professional

reputation, the threat of lost business and lost profits, for which Plaintiff is

entitled to recover from Defendants in an amount to be proved at trial, plus

punitive damages, and litigation expenses, including attorney’s fees.

       H. COUNT VIII: Georgia Deceptive Trade Practices Act

    203.      Calmeroos re-alleges the foregoing relevant paragraphs of this

Complaint as if set forth in full herein.

    204.      Disparages the goods, services, or business of another by false or

misleading representation of fact;

    205.      Defendants, directing and/or working in concert with ‘Real Puppy

Lover,’ have falsely represented in writing to third parties that Plaintiff’s

Calmeroos Puppy are infringing, unlawful, and ‘knock-offs.’

    206.      Defendants have also deceptively held itself out to Georgia

consumers and competitors as owning exclusive rights to the Asserted Patents

    207.      Plaintiff has suffered damages as a result of Defendants’ actions and

will continue to suffer damage unless the Court enjoins Defendants from

engaging in these deceptive trade practices.


                                            51
         Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 52 of 55




                             DEMAND FOR JURY TRIAL

     Calmeroos demands a trial by jury under Federal Rule of Civil Procedure 39

for all issues triable by jury.

                                  PRAYER FOR RELIEF

       WHEREFORE, Calmeroos prays that this Court

   • enter judgment in favor of Calmeroos and against Defendants for all

       counts;

   • enter a declaratory judgment that Defendants’ patents are invalid and

       unenforceable;

   • enter a declaratory judgment that Calmeroos has not infringed in any way

       any unidentified patent;

   • find and enter and order that Defendants’ conduct amounts to an

       exceptional case and award Calmeroos its costs and attorney’s fees;

   • enjoin Defendants, their agents, servants, employees and attorneys, and all

       those in active participation or privity with any of them, from charging

       Calmeroos or its agents, distributors, or customers with infringement of an

       unidentified patent, and from otherwise using the unidentified patent to

       interfere in any way with Calmeroos’ manufacture, use, offer for sale, or

       sale of the Accused Product;

                                          52
     Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 53 of 55




• award Calmeroos damages for injuries they incurred from Defendants’

   unfair competition;

• award Calmeroos actual, consequential, and punitive damages caused by

   Defendants’ intentional and tortious interference with the Calmeroos’

   contract and/or business expectancy with Amazon.com, Inc.;

• award costs and expenses to Calmeroos;

• award Calmeroos pre- and post-judgment interest and costs on all

   damages; and

• award Calmeroos such other and further relief as the Court deems just and

   proper, premises considered.

             -----------------Signature Page Follows-----------------




                                         53
         Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 54 of 55




                                JURY TRIAL DEMANDED

     Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury on all issues so triable.



                                   By:    /s/ Jeffrey T. Breloski
                                          Jeffrey T. Breloski
                                          Georgia Bar No. 858291
                                          Florida Bar No. 18077
                                          DC Bar No. 974356
                                          USPTO Reg. No. 60,952
                                          E-mail: jbreloski@ATLawip.com

ATLAWIP LLC
1265 Stuart Ridge
Johns Creek, Georgia 30022
678.667.3491

                                          James Claus
                                          Pro Hac Vice to Be Applied
                                          Florida Bar No. 49847
                                          USPTO Reg. No.62,173
                                          Email: james.claus@onebox.com

JAMES CLAUS, ATTORNEY
4516 NW 37th Terrace
Gainesville, FL 32605
352.575.8338

                                          Attorneys for Plaintiff




                                              54
        Case 1:20-cv-00010-AT Document 1 Filed 01/02/20 Page 55 of 55




                        CERTIFICATE OF COMPLIANCE


      Pursuant to LR 7.1D, the undersigned counsel certify that the foregoing

has been prepared in Book Antiqua 13 point, one of the four fonts and points

approved by the Court in LR 5.1C.

                                         By: /Jeffrey T. Breloski
                                         Jeffrey T. Breloski
                                         Georgia Bar No. 858291
                                         Florida Bar No. 18077
                                         DC Bar No. 974356
                                         USPTO Reg. No. 60,952
                                         E-mail: jbreloski@ATLawip.com




                                        55
